Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Francisco Villarreal petitions for a writ of mandamus, alleging that the district court has unduly delayed in ruling on his 28 U.S.C. § 2241 (2012) petition. He seeks an order from this court directing the district court to act. We conclude that the present record does not reveal undue delay in the district court. Accordingly, we grant leave to proceed in forma pauperis and deny the petition and the supplemental petition for a writ of mandamus. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
PETITION DENIED